                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Samuel Lamont Barnette,           )          C/A No.: 0:19-1416-CMC-SVH
                                   )
                  Plaintiff,       )
                                   )
       vs.                         )                      ORDER
                                   )
 Barry Faile, Jason Broughton, and )
 William J. Nowicki, Esq.,         )
                                   )
                  Defendants.      )
                                   )

      This is a civil action filed by a pro se litigant. Under Local Civil Rule
73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to
the assigned United States Magistrate Judge.

TO THE CLERK OF COURT:

      The Clerk of Court is directed not to issue the summons at this time.

TO PLAINTIFF:

      Plaintiff must place the civil action number listed above (C/A No.: 0:19-
1416-CMC-SVH) on any document provided to the court pursuant to this order.
Any future filings in this case must be sent to: United States District Court,
901 Richland Street, Columbia, SC 29201. All documents requiring Plaintiff’s
signature shall be signed with Plaintiff’s full legal name written in Plaintiff’s
own handwriting. Pro se litigants shall not use the “s/typed name” format used
in the Electronic Case Filing System. In all future filings with this court,
Plaintiff is directed to use letter-sized (eight and one-half inches by eleven
inches) paper only, to write or type text on one side of a sheet of paper only and
not to write or type on both sides of any sheet of paper. Plaintiff is further
instructed not to write to the edge of the paper, but to maintain one-inch
margins on the top, bottom, and sides of each paper submitted.

     As a pro se litigant, Plaintiff’s attention is directed to the following
important notice:
     You are ordered to always keep the Clerk of Court advised in
     writing (United States District Court, 901 Richland Street,
     Columbia, South Carolina 29201) if your address changes for any
     reason, so as to assure that orders or other matters that specify
     deadlines for you to meet will be received by you. If as a result of
     your failure to comply with this order, you fail to meet a deadline
     set by this court, your case may be dismissed for violating this
     order. Therefore, if you have a change of address before this case
     is ended, you must comply with this order by immediately advising
     the Clerk of Court in writing of such change of address and
     providing the court with the docket number of all pending cases
     you have filed with this court. Your failure to do so will not be
     excused by the court.

IT IS SO ORDERED.




June 12, 2019                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                     2
